VOTING AND SELL-DOWN AGREEMENT

VOTING and SELL-DOWN AGREEMENT, dated as of July 11, 2018 (this “Agreement”), by
and between ConnectOne Bancorp, Inc., a New Jersey corporation and registered
bank holding company (the “Company”) and Mr. Kenneth J. Torsoe (the
“Shareholder”), in his capacity as the Beneficial Owner (as defined below) of
shares of common stock of Greater Hudson Bank, a New York chartered commercial
bank ( “GHB”), as set forth on Schedule 1 to this Agreement.

RECITALS

A. Concurrently with the execution of this Agreement, GHB and the Company have
entered into an Agreement and Plan of Merger (the “Merger Agreement”) that
provides, among other things, for the merger (the “Merger”) of the GHB with and
into ConnectOne Bank, the Company’s wholly owned bank subsidiary (the “Bank”)
upon the terms and subject to the conditions set forth therein.

B. As of the date hereof, the Shareholder is the Beneficial Owner (as defined
below) of that number of shares of GHB Common Stock (including, for purposes of
this Agreement, all shares or other voting securities into which any shares of
GHB Common Stock may be reclassified, sub-divided, consolidated or converted and
any rights and benefits arising therefrom (including any dividends or
distributions of securities that may be declared in respect of such shares of
GHB Common Stock), the “GHB Common Shares”) set forth on Schedule 1. The record
owners of such GHB Common Shares, to the extent Shareholder is not the record
owner, are also set forth on Schedule 1. Schedule 1 also sets forth shares held
by members of the Shareholder’s family, but of which Shareholder is not the
Beneficial Owner (“Additional GHB Common Shares”).

C. In the Merger, holders of shares of GHB Common Shares will receive shares of
Company common stock, no par value per share, in accordance with the terms of
the merger Agreement (the “Company Common Stock”)

D. As a condition to the Company’s willingness to enter into and perform its
obligations under the Merger Agreement, the Shareholder has agreed to enter into
this Agreement.

NOW THEREFORE, the parties hereto agree as follows:

I. CERTAIN DEFINITIONS

1.1 Capitalized Terms. Capitalized terms used in this Agreement and not defined
herein shall have the meanings ascribed to such terms in the Merger Agreement.

1.2 Other Definitions. For the purposes of this Agreement:

“Additional Shares” means those shares of Company Common Stock into which the
Additional GHB Common Shares are converted pursuant to the terms of the Merger
Agreement and which are held by members of the Shareholder’s family.

--------------------------------------------------------------------------------



“Affiliate” shall have the meaning ascribed to such term in Rule 405 under the
Securities Act of 1933, as amended, provided that GHB and its Subsidiaries shall
not be deemed to be Affiliates of the Shareholder.

“Beneficial Owner” or “Beneficial Ownership” with respect to any securities
means having “beneficial ownership” of such securities (as determined pursuant
to Rule 13d-3 under the Securities Exchange Act of 1934, as amended).

“Jointly Owned Shares” means the GHB Common Shares Beneficially Owned by the
Shareholder as of the date of this Agreement and the GHB Common Shares of which
the Shareholder acquires Beneficial Ownership after the date hereof until and
including the applicable record date, for which the Shareholder has joint or
shared voting power with the Shareholder’s spouse.

“Owned Shares” means the GHB Common Shares Beneficially Owned by the Shareholder
as of the date of this Agreement and GHB Common Shares of which the Shareholder
acquires Beneficial Ownership after the date hereof until and including the
applicable record date, for which the Shareholder has sole voting power.

“Shares” means, as of any given date, any GHB Common Shares Beneficially Owned
or Controlled by the Shareholder and any other voting securities of GHB
Beneficially Owned or Controlled by the Shareholder (including shares issuable
upon exercise of any instrument exercisable for GHB Common Shares of other
voting securities of the GHB), and those shares of Company Common Stock into
which the GHB Common Shares Beneficially Owned or Controlled by the Shareholder
are converted pursuant to the terms of the Merger Agreement.

“Restricted Transfer Termination Date” means the soonest of (i) the date on
which the Merger Agreement is terminated in accordance with its terms, (ii) the
Effective Time, (iii) the date, if any, on which the Company releases the
Shareholder from the Shareholder’s obligations hereunder and (iv) the date
immediately following the date, if any, on which GHB’s shareholders approve all
of the GHB Shareholder Matters.

“Transfer” means, with respect to a security, the sale, grant, assignment,
transfer, pledge, hypothecation, encumbrance, constructive sale, or other
disposition of such security or the Beneficial Ownership thereof (including by
operation of law), or the entry into of any contract, agreement or other
obligation to effect any of the foregoing, including, for purposes of this
Agreement, the transfer or sharing of any voting, investment or dispositive
power of such security.

II. PROXY

2.1 Irrevocable Proxy. Shareholder is hereby delivering an irrevocable proxy
(the “Proxy”) in the form and substance of Schedule 2 hereto appointing, to the
extent permitted by law, the Board of Directors of the Company as his proxy with
regard to all matters on which a shareholder vote of the Company may be
requested. Such proxy shall provide that all Shares Beneficially Owned, owned of
record or controlled by the Shareholder shall be voted by the Board of Directors
of the Company in the same manner and proportion as are the outstanding voting
shares of the Company other than those subject to the Proxy. The Proxy shall
become effective at the Effective Time, and shall remain in effect until the
aggregate of (i) the Shares Beneficially Owned, owned of record or controlled by
the Shareholder and (ii) the Additional Shares shall constitute less than 4.99%
of the Company’s total number of outstanding common shares (the “Maximum
Threshold”).

2

--------------------------------------------------------------------------------



III. SELL-DOWN

3.1 Sale of Shares. Commencing after the Effective Time, Shareholder may
undertake bona fide sales to third parties of Shares. Such sales shall be
undertaken by Shareholder in such manner as he shall deem appropriate, and to
which Company must consent (such consent to not be unreasonably withheld), and
which may involve block trades of Shares, placing Shares through a placement
agent or selling Shares through an underwritten offering. Commencing after the
Effective Time, Shareholder shall provide the Company with quarterly reports as
to the number of Shares over which he continues to have Beneficial Ownership,
record ownership or control, and the number of additional Shares, until such
time as the aggregate amount of (i) Shareholder’s Beneficial Ownership, record
ownership or control of Shares and (ii) the Additional Shares is at or below the
Maximum Threshold.

IV. REPRESENTATIONS AND WARRANTIES

4.1 Representations and Warranties of the Shareholder. The Shareholder hereby
represents and warrants to the Company as follows:

(a) Authorization; Validity of Agreement; Necessary Action. This Agreement has
been duly executed and delivered by the Shareholder and, assuming this Agreement
constitutes a valid and binding obligation of the Company and complies with all
applicable laws, constitutes a valid and binding obligation of the Shareholder,
enforceable in accordance with its terms (except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally or by general equity
principles).

(b) Ownership. As of the date hereof, the number of Owned Shares, and the record
owners of such shares, are listed on Schedule 1. As of the date hereof, the
Owned Shares set forth on Schedule 1 constitute all of the shares of GHB Common
Stock or of any other voting security of GHB held of record or Beneficially
Owned by the Shareholder or any of the Shareholder’s Affiliates. With respect to
the Owned Shares, the Shareholder has sole voting power and sole power of
disposition. The Shareholder has the power to agree to all of the matters set
forth in this Agreement, in each case with respect to all of the Owned Shares,
with no limitations, qualifications or restrictions on such rights, subject to
applicable banking laws and federal securities laws and the terms of this
Agreement. The record owner of the Owned Shares has good title to the Owned
Shares, free and clear of any Liens.

(c) No Violation. The execution and delivery of this Agreement by the
Shareholder does not, and the performance by the Shareholder of his obligations
under this Agreement will not, (x) assuming compliance with applicable banking
laws and federal securities laws, conflict with or violate any law, ordinance or
regulation of any Governmental Entity applicable to the Shareholder, the Owned
Shares (or any record or beneficial owner thereof) or by which any of his assets
or properties is bound or (y) conflict with, result in any breach of or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or require payment under, or result
in the creation of any Lien on the properties or assets of the Shareholder (or,
so far as the Shareholder is aware, after due inquiry, any record or beneficial
owner of the Owned Shares) pursuant to, any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise or other instrument or
obligation to which the Shareholder (or, so far at the Shareholder is aware,
after due inquiry, any record or beneficial owner of the Owned Shares) is a
party or by which the Shareholder (or, so far at the Shareholder is aware, after
due inquiry, any record or beneficial owner of the Owned Shares) or any of his
assets or properties is bound, except for any of the foregoing as could not
reasonably be expected, either individually or in the aggregate, to materially
impair the ability of the Shareholder to perform his obligations hereunder or to
consummate the transactions contemplated hereby on a timely basis.

3

--------------------------------------------------------------------------------



4.2 No Inconsistent Agreement; No Contrary Action. The Shareholder hereby
represents, covenants and agrees that, except for actions taken in furtherance
of this Agreement, (x) he has not entered, and shall not enter at any time while
this Agreement remains in effect, into any formal or informal voting agreement
or voting trust with respect the Owned Shares; (y) he has not taken, and agrees
that he will not take or commit to take at any time while this Agreement remains
in effect, any action that would make any representation or warranty of the
Shareholder inaccurate; and (z) he will take any action necessary to prevent any
such representation or warranty from being inaccurate in any respect at any such
time.

V. GENERAL

5.1 Governing Law; Jurisdiction. This Agreement and any controversies arising
with respect hereto shall be construed in accordance with and governed by the
laws of the State of New Jersey (without regard to principles of conflict of
laws that would apply the law of another jurisdiction). Each of the parties
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the jurisdiction of any New Jersey State court or federal court of
the United States of America sitting in New Jersey, and any appellate court
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New Jersey State court or, to the extent permitted by law, in such federal
court.

5.2. Amendments. This Agreement may not be amended except by written agreement
signed by the Company and by the Shareholder.

5.3. Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, among the parties to this Agreement with
respect to the subject matter of this Agreement.

5.4. Counterparts; Execution. This Agreement may be executed in any number of
counterparts, all of which are one and the same agreement. This Agreement may be
executed by facsimile or pdf signature by any party and such signature is deemed
binding for all purposes hereof, without delivery of an original signature being
thereafter required.

4

--------------------------------------------------------------------------------



5.5 Effectiveness and Termination. This Agreement will become effective when the
Company has received the counterpart signed by the Shareholder and the
Shareholder has received the counterpart signed by the Company and shall
terminate in accordance with Section 5.10.

5.6. Equitable Remedies. The parties hereto agree that irreparable harm would
occur in the event that any of the agreements and provisions of this Agreement
were not performed fully by the parties hereto in accordance with their specific
terms or conditions or were otherwise breached, and that money damages are an
inadequate remedy for breach of this Agreement because of the difficulty of
ascertaining and quantifying the amount of damage that will be suffered by the
parties hereto in the event that this Agreement is not performed in accordance
with its terms or conditions or is otherwise breached. It is accordingly hereby
agreed that the parties hereto shall be entitled to an injunction or injunctions
to restrain, enjoin and prevent breaches of this Agreement by the other parties
and to enforce specifically the terms and provisions hereof in any court
referred to in Section 5.1 hereof, such remedy being in addition to, and not in
lieu of, any other rights and remedies to which the other parties are entitled
to at law or in equity. The parties agree to not seek, and agree to waive, any
requirement for the securing or posting of a bond in connection with a party
seeking or obtaining any relief pursuant to this Section 5.6.

5.7 Waiver of Jury Trial. Each party hereto hereby waives to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
to any suit, action or other proceeding directly or indirectly arising out of,
under or in connection with this Agreement or any transaction contemplated
hereby. Each party hereto (a) certifies that no representative of any other
party hereto has represented, expressly or otherwise, that such other party
would not, in the event of any suit, action or other proceeding, seek to enforce
that foregoing waiver and (b) acknowledges that it and the other parties hereto
have been induced to enter into this Agreement, by, among other things, the
mutual waivers and certifications in this Section 5.7.

5.8 Construction. This Agreement shall be deemed to have been drafted by each of
the parties hereto and, consequently, when construing its terms, none of the
parties will be deemed to have been the draftsperson. The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and section references are to this Agreement unless otherwise
specified. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.

5.9 Termination. If the Merger is consummated, the provisions of this agreement
shall continue in accordance with their terms. If the Merger is not consummated,
the provisions of this Agreement shall terminate on the Restricted Transfer
Terminated Date. Termination shall not relieve any party from liability for any
breach of this Agreement prior to such termination.

5

--------------------------------------------------------------------------------



5.10 No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in the Company any direct or indirect ownership or incidence of
ownership of or with respect to any Owned Shares. All rights, ownership and
economic benefits of and relating to the Owned Shares shall remain vested in and
belong to the applicable Shareholder, and the Company shall have no authority to
manage, direct, superintend, restrict, regulate, govern or administer any of the
policies or operations of GHB or exercise any power or authority to direct the
Shareholder in the voting of any of the Owned Shares, except as otherwise
provided herein.

5.11 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, telecopied (with
confirmation) or delivered by an overnight courier (with confirmation) to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice):

(a) if to the Company to:   ConnectOne Bancorp, Inc. 301 Sylvan Avenue Englewood
Cliffs, New Jersey 07632 Attn: Frank Sorrentino III, Chairman and Chief
Executive Officer   with a copy to:   Windels, Marx, Lane & Mittendorf, LLP 120
Albany Street New Brunswick, New Jersey 08902 Attention: Robert Schwartz   (b)
if to a Shareholder, to:   Kenneth J. Torsoe     with a copy to:   Hogan Lovells
US, LLP 555 Thirteenth Street, NW Washington, D.C. 20004 Attention: Richard A.
Schaberg

6

--------------------------------------------------------------------------------



5.12 Assignment; Third Party Beneficiaries. Neither this Agreement nor any of
the rights, interests or obligations of any party hereunder shall be assigned by
any of the parties hereto (whether by operation of law or otherwise) without the
prior written consent of the other party. This Agreement will be binding upon,
inure to the benefit of and be enforceable by the parties and their respective
successors and permitted assigns. This Agreement is not intended to confer upon
any person other than the parties hereto any rights or remedies hereunder.

[signatures pages follow]

7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each party hereto has caused this Agreement to be signed as
of the date first above written.

THE COMPANY                                                       ConnectOne
Bancorp, Inc.                                                           By:  /s/
Frank Sorrentino III         Name:  Frank Sorrentino III                 Title:
Chairman & CEO   THE SHAREHOLDER   Kenneth J. Torsoe       /s/ Kenneth J. Torsoe
Kenneth J. Torsoe

8

--------------------------------------------------------------------------------